EFiled: Sep 08 2017 10:03AM EDT
                                                     Transaction ID 61090489
                                                     Case No. 9596-MG
                           COURT OF CHANCERY
                                 OF THE
                           STATE OF DELAWARE

                                                                  417 S. State Street
JOSEPH R. SLIGHTS III                                          Dover, Delaware 19901
 VICE CHANCELLOR                                              Telephone: (302) 739-4397
                                                              Facsimile: (302) 739-6179



                        Date Submitted: September 1, 2017
                         Date Decided: September 8, 2017


Daniel McAllister, Esquire                  James J. Haley, Jr., Esquire
Baird, Mandalas & Brockstedt, LLC           Ferrara & Haley
6 South State Street                        1716 Wawaset Street
Dover, DE 19901                             Wilmington, DE 19806

       Re:    Ambient Heating and Cooling LLC v. Shepherd
              C.A. No. 9596-MG (VCS)

Dear Counsel:

       I have reviewed your submissions regarding the attorney’s fee issue. It

appears to me that the Master did award attorney’s fees in her Draft Report which

she then adopted as her Final Report (with a few designated modifications). The

Respondents did not take exception to the award of fees. When Petitioner’s counsel

sent the draft final judgment to Respondents’ counsel for comments, the draft order

included the award of fees. When asked for his comments on the proposed final

order, Respondents’ counsel responded: “[y]our proposed judgment looks accurate

to me.” Under these circumstances, I am satisfied that the Master’s award of
Ambient Heating and Cooling LLC v. Shepherd
C.A. No. 9596-MG (VCS)
September 8, 2017
Page 2



attorney’s fees, as reflected in the Order Entering Final Judgment, should stand.

Petitioner’s counsel shall submit his fee application within ten (10) days. Any

objection shall be submitted within ten (10) days following receipt of the fee

application.

      IT IS SO ORDERED.

                                     Very truly yours,

                                     /s/ Joseph R. Slights III